Title: To James Madison from John Barker, 17 February 1810
From: Barker, John
To: Madison, James


SirPhia feby. 17. 1810.
I have the honor to send herewith an address and resolutions which were Unanimously adobted by some thousands of the Citizens of the first Congressional District of pensya. in Genaral meeting assembled at the State house yard on the 14th inst.
I have particular Satisfaction in embracing this opportunity to tender to you my Sincere and respectfull good wishes for the prosperity of your admidstration, and that it may as Efectualy promote the honor and best intrest of our Country as your patriotism Can Desire.
Axcept the assurances of my Afectionate respect and beleive me to be personaly and politicaly truely and Sincerely your freind and fellow Citizen
John Barker
 
[Enclosure]
The Republican Citizens of the first Congressional district of the State of Pennsylvania, Conceive it will not be unacceptable to you as the first magistrate of a free people, to receive the sincere assurances of their confidence & Attachment to the principles which have distinguished your political life; but above all Since you have Succeeded to the chair So happily filled, for two terms, by a man who it is your mutual honour to have been unshaken friends, and who is the ornament of his Country and the pride of his fellow Citizens.
The Citizens of this district can, with the most perfect confidence, with the assurances of the most firm reliance on the wisdom and integrity of your character, declare; that their hearts are with you and their Country, and that they are prepared to partake their full Share of any perils or privations; to perform any portion of personal Service, to voluntarily yield any pecuniary contribution, that the Support of the independence, honour, and interests of the happy nation over which you preside may require.
In common with all good men, in every part of the Union, we have beheld with emotions of delight and an honest pride, the Moderation and dignity, with which national concerns of great difficulty, have been conducted under your guidance; and we Cannot withold the expression of our most cordial approbation of your conduct in the dismissal of that insolent minister Francis James Jackson.
Without presuming to interfere with the rightful authority vested in the chief Magistrate, to conduct the foreign relations of our Country, your fellow citizens of this part of the union, think it correct to affirm, that they have for a long time anticipated, that all the Sacrifices made by this country to the Spirit of peace; that all the measures of policy and negociation So honestly conducted on your part, and that of your predecessor; that the earnest desire of the American government, to maintain a rigid and exemplary neutrality, to consider all nations “in peace friends, and enemies only in War”; that all the forbearance from justifiable retaliation, and confinement to diplomatic demands of honest justice, would in the end prove unavailing; and that the issue must ultimately be to the nerves and Virtues of the Generation that has Succeeded those, who before triumphed over the oppressor of our country.
What the course of policy best calculated to ensure the best result is, we do not venture to Suggest; we confide in the authorities constituted to maintain our national rights and independence, and look every day with growing solicitude for a removal of that anxiety, which is the necessary effect of fluctuating Measures in Congress.
We urge the notice of the measures of Congress as a fact, that Merits the serious regard of those who are constitutionally appointed the rulers of the nation, in the last resort.
We naturally look back upon the progress of events, from the Year 1790 to the present day, and find each Successive year, to have produced new and aggravated grievances, insults and outrages upon our country, our fellow citizens, our property and our flag.
From the experience which we have had, we cannot calculate upon a peace in Europe for many years; and looking to the progressive growth of wrongs, from trivial to the most enormous injuries; we ask ourselves; and submit to the consideration of Your [sic] Sir, whether forbearance might not become crime, in Submitting to any further aggravation of wrongs and insults; but above all, we respectfully submit, whether the effect of further sufferance, may not be as fatal to the confidence of the people in their Government, as the measures that have been pursued have been unavailing.
We Submit it to our government, whether measures which only operate in favour of depravity and the enemies of our Country, and to the disadvantage of the Virtuous part of the Community, may not ultimately, if perservered in, prove more dangerous to public morals and public interest, than any other course of measures which could be pursued.
We have addressed you Sir, in the language and Spirit of a reverential affection; the boldness of our address, will not we are persuaded be misconstrued. We think it full time that the whole people should declare, that they are ready to Maintain, at every hazard, the Government of their choice, the Chief Magistrate and their representatives, who are faithful to the independence of the nation and its most Sacred rights, and to express a hope, that their Government will not longer suffer them, to be outraged with impunity.


Attest.
John Barker

Fredk Wolbert Secy
Chairman

Resolutions unanimously adobted by the Citizens of the first Congressional District of the State of Pennsylvania at a District meeting, held on the 14th. Day of February AD 1810 at the State house in the City of Philadelphia in pursuance to public Notice.
1. Resolved, As the opinion of this meeting, that the conduct of the Executive of the United States in treating with the Government of Great Britain, and every other foreign government and their Agents, has been Moderate dignified and such as Comports with the sincerity and good faith of the chief Magistrate of a free, Neutral and independent Nation.
2. Resolved. That in the various Acts of perfidy insult and outrage upon our Citizens property flag and Country Committed by Great Britain; We Se[e] no prospect of obtaining Justice or redress by diplomatic Negociation.
3. Resolved. That we consider the outrage committed upon the Chesapeake, as an Authorised and deliberate Act of hostility on the part of the British Government; and that the various artifices and frauds combined with breach of faith and Contumelious insult displayed by the Ministers of Great Britain Constitute Acts of War calling for immediate attonement or immediate retaliation.
4. Resolved. That the proclamation of the King and privy Council of Great Britain inviting our Citizens to break the Laws of our Country was an interference in our internal government which would in itself justify a declaration of War.
5. Resolved. That the proposition of the British government, to enforce our Laws by its Navy, was an insideous attempt to represent the American government as unable to carry into effect the Laws which it passed, and to wheedle us into a war to Maintain British domination on the Ocean.
6. Resolved. That Savage Nations are justly condemned for Murdering their prisoners; And the Barbary powers for putting them to hard labor; but it was reserved for the British government to refine upon Cruelty so far as to seize upon Citizens of a friendly and Neutral Nation, And compel them to fight against and Murder their fellow countrymen their friends their fathers and their brothers.
7. Resolved. That in dismissing a Supercilious and insolent Minister, called Francis James Jackson the Executive of the United States has Maintained the dignity of the Chief Magistrate of a free and independent People and that the great Mass of the Citizens in our opinion is ready to rally under the National Standard whenever the Congress shall respond to the feelings and spirit of the People.
8. Resolved. As the Opinion of this Meeting, that looking back to the period of the Revolution we see a strong similarity in the circumstances and causes, of the wrongs and injuries which we had then and subsequently have suffered, and that the injuries and insults murderings and plunder the tyranny over our Commerce and the limitation of its Direction without a British Licence imperiously call upon our government to take such measures as may be best calculated to assert and secure the rights of the Nation either by resistance and the force of Arms or by entering into engagements similar to those of the Armed Neutrality of 1780 for maintaining neutral rights and the freedom of the Seas.
9. Resolved. That the commerce of the United States ever has and ever shall under Providence be conducted without a British Licence and without the protection of the British Navy.
10. Resolved That we recommend it to our representatives in Congress to propose, that in Order to assure the restoration of our fellow Citizens impressed into the British Navy a Law be enacted Authorizing the seizure of an equal number of British Subjects, with those detained in British bondage; to be treated as hostages and put to useful employments according to their Capacities during their detention or till the restoration of our fellow citizens tyrannically impressed; and that our Representatives in Congress be requested to propose as a fundamental Law of the Land a provision of the same import to continue to all future times and be extended to all foreign Nations.
11. Resolved—That as Citizens of a free Nation having a right to express our Opinions on Public Measures under discussion, we do deprecate and protest against the ruinous, weak and inadequate projects contained in Certain propositions offered to Congress by the Chairman of the Committee of foreign relations.
12. Resolved, That the Militia is the Army of the Constitution and the bulwark of the Republic; And that it ought to be properly organized, disciplined, armed and Uniformed.

13. Resolved. That our Chairman be requested to transmit, as soon as possible a Copy of the preceeding address and resolutions, to the President of the United States and a Copy of the Resolutions to each of the Senators of this State and the Representatives of this District in Congress.


Attest
John Barker
Fredk Wolbert Secy
Chairman


